UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-2346



COLETTE TAMANGWA,

                                                         Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                         Respondent.



On Petition for Review of an Order for the Board of Immigration
Appeals. (A72-780-546)


Submitted:   March 20, 2000                  Decided:   May 19, 2000


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, IMMIGRATION ASSISTANCE CENTER, Silver Spring, Mary-
land, for Petitioner. David W. Ogden, Acting Assistant Attorney
General, David V. Bernal, Assistant Director, Erin Albritton,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Collette Tamangwa petitions for review from the Board of

Immigration Appeals’ (Board) order denying her motion to reopen

deportation proceedings to allow her an opportunity to apply for

relief from deportation under the United Nations Convention Against

Torture.   We have reviewed the record and the Board’s decision and

find that the Board did not abuse its discretion in denying the

motion to reopen.   See Stewart v. INS, 181 F.3d 587, 595 (4th Cir.

1999); M.A. v. INS, 899 F.2d 304, 307-10 (4th Cir. 1990).    We deny

Tamangwa’s petition for review.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                     PETITION DENIED




                                  2